                 Case 1:20-mj-00131-EPG Document 4 Filed 11/20/20 Page 1 of 1

                                                                     FILED
                                                                    Nov 20, 2020
1                                                                CLERK, U.S. DISTRICT COURT
                                                               EASTERN DISTRICT OF CALIFORNIA

2

3

4
                         IN THE UNITED STATES DISTRICT COURT FOR THE
5
                                  EASTERN DISTRICT OF CALIFORNIA
6

7
        UNITED STATES OF AMERICA,                 )
8                                                 )
                     Plaintiff,                   )       No. 1:20-MJ-131 EPG
9                                                 )
                                                  )
10            vs.                                 )       ORDER OF RELEASE
                                                  )
11
                                                  )
12      CHA VANG,                                 )
                                                  )
13                                                )
                             Defendant.           )
14                                                )

15

16            The above-named defendant, appearing before me on an out-of-district warrant for an
17   initial appearance on a complaint, issued by the United States District Court, Western District of
18   New York, is ordered released and directed to appear at said court by December 4, 2020, at
19
     12:00 pm.
20
              IT IS HEREBY ORDERED that the defendant shall be released forthwith.
21

22
     Dated:     November 20, 2020                          /s/
23                                                     UNITED STATES MAGISTRATE JUDGE
24

25

26

27

28
